Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on April 12, 2019 and October 2, 2020 are being considered by the Examiner. 
Drawing
The drawing filed on April 12, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. PAP 2014/0198613, hereon Yang) in view of Ferris (U.S. PAP 2009/0323470, hereon Ferris).
In reference to claims 1 and 10: Yang teaches a method for attenuating multiple reflections from marine seismic signals (see Yang, Abstract, paragraphs [0061], [0066], [0074] and [0090]), comprising: 
Communicating as input to a computer seismic signals detected at a plurality of different spaced apart locations from a seismic energy corresponding to actuation of the seismic energy source in a body of water, seismic signals comprising at least one of water layer multiple reflection signals and reflections from at least one formation layer boundary below the water bottom (for example, a geographical area of interest under a body of water ...water layer, see Yang, paragraph [0038]; e.g., computer ....a determination of what type of seismic energy source should be used, and then causing seismic signals to be transmitted, paragraph [0060] [0062; example, estimation is then performed of the travel time (from source to seafloor then to the receiver), which then allows modeling of Green’s function of seafloor reflections, see also paragraph [0063]; abstract and paragraphs [0066], [0100] and [0104]); 
In the computer, estimating a multichannel prediction filter by minimizing energy between the input seismic signals and seismic signals representing water layer multiple reflections in combination with forcing a sparsity constraint on the estimated multichannel prediction filter (for example, a multichannel prediction operator estimation by SWD can be used as a substantially accurate kinematic representation of the seafloor reflection with a higher signal-to-noise ratio (SNR), allowing the travel time of the seafloor to be automatically estimated, see Yang, paragraph [0062]); further merging of the modelled Green’s function determined in step 412 with the multichannel prediction operator F determined in step 406 to determine the hybrid multichannel Yang, paragraph [0075]); that multiples are necessarily noise, and need to be minimized to the extent possible (see Yang, paragraphs [0076 also paragraph [0065], Fig. 6D and 6E);  
In the computer, reconstructing near offset seismic signals not present in the detected seismic signals by (e.g., three shallow reflectors, but the reflectors showed. In the magnified section are banded together. The area highlighted by the black dashed line in Fig. 5B has been used to estimate the multichannel prediction operator, which is shown in Fig. 5D, note that also all three shallow reflectors are constructed correctly, paragraph [0078]); 
In the computer, convolving the multichannel prediction filter with the reconstructed near offset seismic signals to obtain a final multiple reflection model (see Yang, Fig. 4, steps 404, and 416, performs a convolution of hybrid multichannel prediction operator F sub H with the original seismic data obtained in step 404 to produce a final multiples model); and 
In the computer, subtracting the final multiple reflection model from the detected seismic signals to output from the computer multiple reflection attenuated seismic signals (see Yang, paragraph [0032]).
However, Yang fails to teach convolving the detected seismic signals with an inverse of the multichannel prediction filter.
Ferris, in an analogous art, teaches convolving the detected seismic signals with an inverse of the multichannel prediction filter (e.g. coherency filtering,...to attenuate events in the signals...predict coherent parts of the signal. Subtracting the coherent parts will leave incoherent parts (random noise) which can then be inverse transformed (see Ferris, paragraph [0029)); in the computer, subtracting the final multiple reflection model from the detected seismic signals to output from the computer multiple reflection attenuated seismic signals (e.g. multiple reflection model is subtracted from the coherency filtered seismic signals (see Ferris, paragraphs [0016) [0017]; e.g. subtracted from the original signal, paragraph [0029]; e.g. adaptively subtracted from the original data, thus attenuating or eliminating the primary reflections from the process output, paragraph [0032]; e.g. the output of the multiplication from is summed with the output of the high pass filtering, from 32,resulting in full-bandwidth multiple reflections, paragraph [0034)). Ferris further teaches in the computer, convolving the multichannel prediction filter with the reconstructed near offset seismic signals to obtain a final multiple reflection model (e.g. Coherency filtering the seismic signals...The multiplied signals are added to the high pass filtered signals to generate a model of the multiple reflections, paragraphs [0016] and [0017]; e.g. predict coherent parts of the signal...coherency filtering, (see Ferris, paragraph [0029]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of attenuating multiple reflections from marine seismic signals as taught by Yang and incorporate the method of convolving the detected seismic signals with an inverse of the multichannel prediction filter in the computer convolving the multichannel prediction filter with the reconstructed  Ferris because the modification would attenuating the effects of water layer multiple reflections on seismic data (see Ferris, paragraph [0015]). 
With regard to claims 2 and 11: Yang in view of Ferris further teaches that a double-sided or single-sided focal transform is used to compute a sparse representation of the estimated multichannel prediction filter and the sparsity constraint is enforced in the focal domain (see Yang, paragraphs [0074]-[0076], Fig. 6D and 6E).
With regard to claims 7 and 16: Yang in view of Ferris further teaches that the subtracting is adaptive (see Yang, paragraphs [0032], [0034], and [0036]).
With regard to claims 8 and 17: Yang in view of Ferris further teaches that the method comprising correcting the detected seismic signals for irregularity in acquisition geometry by using, in the computer, three-dimensional general surface multiple prediction (see Yang, paragraphs [0020], [0061], [0074]-[0076] and [0081]-[0084]).
Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Ferris further in view of Otnes et al. (U.S. PAP 2011/0199858, hereon Otnes). 
With regard to claims 3 and 12. Yang in view of Ferris is silent about a migration operator is used to compute a sparse representation of the estimated multichannel prediction filter and the sparsity constraint is enforced in the migrated domain.
However, Otnes, in an analogous art, teaches a migration operator is used to compute a sparse representation of the estimated a multichannel prediction filter and 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of Yang in view of Ferris by including a migration operator that is used to compute a sparse representation of the estimated multichannel prediction filter and the sparsity constraint is enforced in the migrated domain as taught by Otnes because the modification would increase accuracy in surveying a subterranean structure.  
With regard to claims 4 and 13: Yang and Ferris in view of Otnes further teaches that the migration operator comprises a Stolt migration operator (see Otnes, paragraphs [0040]-[0042]). 
With regard to claims 5 and 14. Yang and Ferris in view of Otnes further teaches that a function used to compute the sparse representation of the estimated multichannel prediction filter and to enforce the sparsity constraint in the transformed domain comprises at least one of the listed methods (see Yang, paragraphs [0032]-[0035], [0040]-[0042], and [0057]-[0058]). 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Ferris further in view of Davison et al. (WO 2016/083892, hereon Davison). 
With regard to claims 6 and 15. Yang in view of Ferris is silent about the subtracting is direct.
However, Davison in an analogous art, teaches the subtracting is direct (see Chris, page 15, paragraph [0056]).

Yang in view of Ferris by including the subtracting is direct as taught by Davison because the modification would attenuate the direct arrivals (see Davison, paragraph [0056]).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Ferris further in view Poole et al. (WO 2015/159149, hereon Poole). 
With regard to claims 9 and 18. Yang in view of Ferris is silent about a method comprising separately modeling the sensor-side peg leg multiple reflections by the term (PF) and the source-side multiples by the term (FP) and wherein symmetric multiple reflections which are modelled twice are corrected by an extra correction term (FPFT), and wherein first order water layer multiples which are over predicted are corrected by an additional extra term (FP"), wherein (PF) represents a sensor-side prediction filter applied to the detected seismic signals, (FP) represents a source side prediction filter applied to the detected seismic signals and FT in (FPFT) represents a transposition of the prediction filter and Pw represents the water bottom primary reflections.
However, Poole, in an analogous art, teaches separately modeling the sensor-side peg leg multiple reflections by the term (PF) and the source-side multiples by the term (FP) and wherein symmetric multiple reflections which are modelled twice are corrected by an extra correction term (FPFT), and wherein first order water layer multiples which are over predicted are corrected by an additional extra term (FPw), wherein (PF) represents a sensor-side prediction filter applied to the detected seismic signals, (FP) represents a source side prediction filter applied to the detected seismic signals and Fr in (FPFT) represents a transposition of the prediction filter and Pw Poole, page 6, paragraph [0030]-[0031]; and page 14, paragraph [0048]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system of Yang and Ferris by including separately modeling the sensor-side peg leg multiple reflections by the term (PF) and the source-side multiples by the term (FP) and wherein symmetric multiple reflections which are modelled twice are corrected by an extra correction term (FPFT), and wherein first order water layer multiples which are over predicted are corrected by an additional extra term (FP"), wherein (PF) represents a sensor-side prediction filter applied to the detected seismic signals, (FP) represents a source side prediction filter applied to the detected seismic signals and FT in (FPFT) represents a transposition of the prediction filter and Pw represents the water bottom primary reflections as taught by Poole because the modification would eliminate overestimating. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tenghamn (U.S. PAP 2006/0133202) discloses motion sensor in a marine seismic streamer. 
Fookes et al. (U.S. PAP 2004/0049347) discloses method for suppressing noise from seismic signals by source positon determination. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857